  4:19-cr-03094-JMG-CRZ Doc # 50 Filed: 07/20/20 Page 1 of 1 - Page ID # 438




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:19CR3094

     vs.
                                                          ORDER
JONATHAN MANZI,

                 Defendant.



     IT IS ORDERED:

     1)    The government’s response to Defendant’s Ex Parte Motion for
           Relief from Invasion of the Attorney-Client Privilege, (Filing No. 34),
           shall be filed on or before August 3, 2020.

     2)    The government’s response shall be filed ex parte, with access
           limited to the court, defense counsel and AUSA Sean Lynch.

     Dated this 20th day of July, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
